Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In several instances, Applicant use of the phrases such as “in a case in which the”, “in a case that”, and “on the basis of” are unclear and require revision.  
In many instances, Applicant uses the phrase, “or the like”. In some of the instance, “or the like” is unclear because it makes the description vague.  For instance, In Para. 0020, Applicant recites “determination means 253, or the like…”, which is unclear.  It appears that only the determination means determines the stop position of the AGV.  Therefore, “or the like” in this sentence should be removed.  Para. 0025 includes another occurrence of the phrase “or the like” which makes the sentence vague and should also be removed.  Applicant should review each instance of “or the like” and change the phrase where appropriate.  In some instances, the phrase can be eliminated.
Para. 0007: “The control method includes: calculating times required for a worker to load, on an automated guided vehicle, a plurality of articles placed in a plurality of locations regarding a plurality of cases among which a stop situation of the automated guided vehicle where the worker loads the articles varies; and determining a position in which the automated guided vehicle is to be stopped, based on the calculated times.”, is unclear.  Particularly, “regarding a plurality of cases among which a stop situation of the automated guided vehicle where the worker loads the articles varies”, should be revised.  Also, “determining a position in which the automated guided vehicle is to be stopped” should also be revised.  Also, it is not clear if the main purpose of the invention is to determine a stop position of the AGV, or to choose a picking method.  
Para. 0013: line 3, Applicant should remove either “articles” or “products”.  “Products as articles” is unclear.  
Para. 0013: “multiple articles placed in multiple locations, with respect to multiple methods among which the stop situation of the AGV 300, such as the stop frequency or stop position, varies”, is unclear.  The phrase needs to be revised.
Para. 0013: “a method in which the worker loads two products in different locations with the AGV 300 stopped in respective positions corresponding to the two products and a method in which the worker loads the two articles in the different locations with the AGV 300 stopped in one position.”, is unclear.  Does Applicant mean: “a method in which the worker loads two products from different locations and the AGV 300 stops at the respective positions of the two products, and a method in which the worker loads the two articles from the different locations and the AGV 300 stops in one position.”?
Para. 0018:  In lines 2-3, “the stop situation of the AGV 300 varies, as a method to be employed and transmits information indicating the determined stop position to the AGV 300 and worker terminal 400.”, is unclear.
Para. 0018: “one of the method in which the AGV 300 is stopped in front of respective products in two locations and the method in which the AGV 300 is stopped in front of one product in one location and the worker transports the other product”, is unclear.
Para. 0020: line 4, Applicant should remove “or the like” for clarity.  
Para. 0025: line 2, Applicant should remove “or the like” for clarity.
Para. 0036: line 3, “in which the AGV 300” should be changed to “where the AGV 300” for clarity.  In line 3, “or the like” should be removed for clarity. Does Applicant mean: “the location in which the AGV 300 is scheduled to stop”.
Para. 0037: line 4, “in a case in which” is unclear.  Applicant should change the phrase to “when”.
Para. 0038: In line 2, Applicant should change, “on the basis of” to “based on”.  Applicant should make this change throughout the specification, including (but not limited to), Para. 0039-0041, 0048, etc.
Para. 0039: “the travel time calculation means 252 calculates the distance between two  products to be loaded, on the basis of information indicating the placement locations of the products included in the product information 242, or the like.”, is unclear.  “Or the like” makes the phrase vague.  What is the information indicating the placement locations?  Does Applicant mean: “the travel time calculation means 252 calculates the distance between two products to be loaded.  The distance between the two products is calculated based on the product information of the products, which includes where the products are placed (or located).”?  
Para. 0042: “For example, the travel time calculation means 252 may be configured to calculate the worker travel time TM such that the travel time becomes longer as the AGV stop position determination means 253 determines a stop of the AGV 300 in one location more frequently in a day.”, is unclear.
Para. 0046: “The AGV stop position determination means 253 calculates the AGV stop times, which are the time required for the worker to load multiple articles on the AGV 300, with respect to multiple methods among which the stop situation of the AGV 300, such as the stop frequency or stop position, varies.”, is unclear.
Para. 0046: “the AGV stop position determination means 253 calculates the AGV stop times with respect to two methods: a method in which the worker loads two products with the AGV 300 stopped in positions corresponding to the two products and a method in which the worker loads the two products with the AGV 300 stopped in one of the positions.”, is unclear.  Does Applicant mean: “the AGV stop position determination means 253 calculates the AGV stop times with respect to two methods: 1) a method during which the AGV 300 stops at the positions that correspond to two products, and the worker loads the two products from the two positions; and 2) a method during which the AGV 300 stops at only one position of one of the products, and the worker loads the two products from the two positions of the products.”?
Para. 0047: “in the case in which” in line 2 should be revised.
Para. 0049: “in the case in which” in line 4 and 9 should be revised.  Applicant should address each instance of “in the case in which” in the specification.
Para. 0058: “The AGV travel signal receiving means 310 includes an antenna and the like”, is vague.
Para. 0064: “the AGV stop position display means 420 displays the stop position of the AGV 300 on the screen display unit by displaying a predetermined sign, such as a mark, in a position corresponding to the stop position on a map of a warehouse in which the AGV 300 and worker are present or the like displayed on the display.” is unclear.
Para. 0074: “According to this configuration, the AGV stop position determination means 253 is able to calculate the AGV stop times of the two-position stop method and one-position stop method on the basis of the AGV preparation time TR acquired by the preparation time acquisition means 251 and the worker travel time TM calculated by the travel time calculation means 252 and to determine a method having a shorter AGV stop time as a method to be employed on the basis of the calculated AGV stop times.” is unclear and is a run-on sentence.
Para. 0077: Examiner recommends Applicant replace, “first worker travel time”, “second worker travel time”, and “third worker travel time”, to “worker first travel time”, “worker second travel time”, “worker third travel time” for clarity.  This clarifies that that the times refer to one worker, but different travel times.
Para. 0082: “multiple articles placed in multiple locations with respect to multiple methods among which the stop situation of the automated guided vehicle where the worker loads the articles varies.”, is unclear.
Applicant should review and revise the entire specification to ensure clear terminology and appropriate grammar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, in line 2, “for a plurality of cases, wherein a stop situation of the automated guided vehicle where the worker loads the articles varies for each of the plurality of cases; and determining a position in which the automated guided vehicle is to be stopped, based on the calculated times”, is unclear.  
What does “for a plurality of cases, wherein a stop situation of the automated guided vehicle where the worker loads the articles varies for each of the plurality of cases” mean?  Is Applicant referring to the different methods based on different stopping frequencies as described in the specification? This language requires revision.  The phrase, “determining a position in which the automated guided vehicle is to be stopped, based on the calculated times” also requires revision.  Is the control method mainly directed to “determine a position where the automated guided vehicle is to be stopped”? Or, is a method directed to choosing a particular stopping method for the automated guided vehicle?  
This is just an example.  Applicant is encouraged to modify.  Does Applicant mean: 
  “A control method performed by a controller, comprising: 
calculating times required for a worker to load, on an automated guided vehicle, a plurality of articles that are placed in a plurality of locations;
the times are calculated based on a plurality of different stopping situations, each stop situation is defined by a location where the automated guided vehicle stops to receive articles to be loaded from a worker into the automated guided vehicle, the stopped position corresponding to a location of an article to be loaded; and 
choosing a stop situation for the worker to perform the loading based on the calculated times.”?
Claims 7, 11 and 12 should also be clarified.

Relative to claim 7, it is not clear as to whether the claim is an independent or a dependent claim.  If the claim is dependent, the claim should be written in proper dependent form.   The claim is being interpreted as a dependent claim.

Relative to claim 8, some phrases are unclear as require revision.  For instance, “in a case in which” should be revised.  Does Applicant mean: 
“wherein a time required to load two articles placed in two locations when the automated guided vehicle is stopped in front of the respective articles is calculated, and
a time required to load the two articles when the automated guided vehicle is stopped in front of one of the two articles placed in one of the two locations is also calculated.”?  
Claim 10 should also be revised.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-12 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 11, and 12, the prior art does not disclose: 
A control method performed by a controller, a controller, or a non-transitory computer readable storage program comprising instructions for causing a controller to realize determination means comprising: 
calculating times required for a worker to load, on an automated guided vehicle, a plurality of articles, the plurality of articles are placed in a plurality of locations, 
the times are calculated for a plurality of different cases, and a stop situation of the automated guided vehicle where the worker loads the articles varies for each of the plurality of cases; and 
determining a position in which the automated guided vehicle is to be stopped, based on the calculated times, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655